Citation Nr: 1619475	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral musculoskeletal foot disorder, to include pes planus.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1964 to February 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision and contemporaneous decision letter, dated in November 2012, rendered by the RO in Los Angeles, California.

The Veteran submitted additional medical evidence after the most recent Statement of the Case and did not specify whether he wished to have the claim remanded to the RO for initial consideration of this evidence.  A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence.  As the current appeal was perfected by a substantive appeal received on April 15, 2014, the Board will consider this evidence in the first instance.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to service.  

2.  Tinnitus is not related to service. 

3.  Causation of a bilateral musculoskeletal foot disorder is not related to service.  

4.  Pes planus predated service but was not permanently worsened beyond natural progress by service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service; an organic disease of the nervous system, to include sensorineural hearing loss, is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in service and is not presumed to have been incurred in service as an organic disease of the nervous system.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  A bilateral musculoskeletal foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic disease of the nervous system is included among the enumerated chronic diseases.  This may include sensorineural hearing loss and tinnitus.  While arthritis is also included, the Veteran has not been found to have arthritis of the feet and he has not asserted such a diagnosis.  None of the diagnoses of the feet present in this case are included among the presumptive diseases.  

In order for sensorineural hearing loss for a single service-connected ear to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385 for that ear, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce Level X hearing in the service-connected ear, as combined with Level I hearing for the nonservice-connected ear, under Table VII of 38 C.F.R. § 4.85 (2015).  

In order for sensorineural hearing loss as a bilateral condition to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce a 10 percent rating under Table VII of 38 C.F.R. § 4.85 (2015).  

In order for tinnitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the condition.  38 C.F.R. § 4.87, Diagnostic Code 6260.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the claimant may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization--American National Standards Institute (ISO--ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO--ANSI standards and are represented by the figures on the right in each column in parentheses.

Both the hearing loss and foot disorder claims require a determination as to whether there was a pre-service disorder.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service). 38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a), (b); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

Hearing Loss

In a letter dated January 21, 2013, the Veteran asserted that he was never issued any type of ear protection in service.  He asserted that he engaged in rifle, pistol, and grenade training during which his ears were unprotected and exposed to extreme levels of sound.  Over time, he began to notice that it was more challenging to hear than normal.  He also described being exposed to noise in proximity to the motor pool.  He described one instance of being under the hood of a Jeep cleaning the engine when someone activated the siren.  As a result, he had great difficulty hearing for several days.  He reported this incident to the motor pool sergeant and was simply told that his hearing impairment would be temporary. 

When examined, accepted, and enrolled for service in December 1963, audiometric testing was as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)
15(25)
15(20)
LEFT
15(30)
15(25)
15(25)
15(25)
15(20)

While the Veteran's hearing was impaired to some degree at entrance, he did not have a disability for VA purposes, nor did he have a hearing defect for purposes of the presumption of soundness.  In a recent case where the degree of hearing loss noted on a veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the United States Court of Appeals for Veterans' Claims (Veterans Court) held that that veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111.  Further, the Veterans Court held that the demonstrated hearing loss was not a "defect"; and that the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 2016 WL 932820, No. 13-2273 (March 11, 2016).  Accordingly, the presumption of soundness attaches in this case.  

Service treatment records reveal no treatment or complaint of hearing loss during service.  When examined for service separation in January 1966, audiometric testing was as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
5(10)
-
0(5)
LEFT
5(20)
0(10)
0(10)
-
0(5)

The Veteran's ears and auditory acuity were found to be clinically normal and he was assigned a physical profile (PULHES) of H-1.  The H stands for hearing and ear.  The 1 indicates a high level of medical fitness.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The Veteran reported that he had no history of, or current, ear trouble.  

Thus, despite the attachment of the presumption of soundness, and despite noise exposure in service, as described by the Veteran, his hearing acuity was found to be clinically normal at service separation and he specifically denied any ear trouble or any history of ear trouble.  

The Veteran was afforded a VA examination in June 2012, at which time his hearing acuity was measured as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
30
60
LEFT
25
20
30
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

The Veteran submitted a private audiogram dated July 2014 which includes the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
35
65
LEFT
25
20
30
30
35

Thus, right ear hearing loss is currently established based on the threshold of 40 or higher at 4000 Hertz in both the June 2012 and July 2014 examinations.  Left ear hearing loss is also established based on the June 2012 speech recognition rating of less than 94 percent.  

The June 2012 VA examiner opined that hearing loss was not at least as likely as not caused by or a result of an event in service.  The rationale for this opinion was that the claims file contained a pre-enlistment audiogram which showed normal hearing in both ears and a separation audiogram which also showed normal hearing in both ears, with no significant threshold shift between the entrance and exit audiograms.  In addition, the Veteran denied ear, nose, or throat trouble on the separation examination form.  When questioned on the day of the examination about the onset of his hearing loss, the Veteran stated that his hearing loss started approximately 10 years prior to that examination, some 36 years after separation from military service.  According to the examiner, the Institute of Medicine of the National Academies released a statement dated September 22, 2005, which reads: "The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise induced hearing loss following an earlier noise exposure is extremely unlikely."  

The Board notes that the Veteran has argued that he did not receive "the whole series of hearing tests" before being discharged from the Army.  It is unclear from his assertion the type of testing he believes was appropriate.  The Board simply notes that service separation examination contains audiometric findings, includes a physical profile assignment, and includes a finding of normal ears and hearing.  While the whispered voice portion of the examination form was not completed, the definition of hearing loss for VA purposes is not based on the results of that test, nor was it at the time the Veteran left the service.  It was then, and is now, based on audiometric results.  

Thus, the evidence pertinent to service reveals that, despite the Veteran's competent and credible account of exposure to loud sounds during service, his hearing was clinically normal at service separation.  Moreover, the evidence does not establish hearing loss to a compensable degree (10 percent or more) within one year of service separation, or continuity of symptomatology after service.  Indeed, the first evidence of hearing loss to a compensable degree comes decades after service separation in the context of the current claim.  

The only medical opinion addressing the issue finds that there is no relationship between the current hearing loss and noise exposure in service.  

The Veteran has submitted an article titled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  This article discusses research studies which suggest that, in addition to temporary noise-induced threshold shifts, noise exposure can also produce irreversible loss of synapses within 24 hours of exposure and delayed and progressive loss of cochlear neurons over many months.  

With regard to medical treatise evidence, the Veterans Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, the medical text evidence submitted by the appellant is not accompanied by the medical opinion of a medical professional.  Additionally, it fails to demonstrate with any degree of certainty a relationship between the Veteran's current bilateral hearing loss and his exposure to noise decades ago.  While it may suggest the possibility of delayed hearing loss in some cases, it does not do so with the degree of certainty to constitute a conclusively stated opinion.  The Veterans Court has repeatedly and consistently rejected medical evidence raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Veteran has provided lay statements to the effect that he experienced temporary hearing loss in conjunction with several incidents of noise exposure in service and he has stated his belief that his current hearing loss is related to service.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of sensorineural hearing loss to service is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of hearing loss, and the inherently medical question of how temporally remote noise exposure in service may have contributed to bring about remote current hearing loss.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the noise exposure in service and current hearing loss.  

As the only competent and conclusively stated evidence regarding the essential element of a nexus between the current hearing loss and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for bilateral hearing loss is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

Service treatment records reveal no record of complaint of or treatment for tinnitus during service.  The Board interprets the Veteran's report at service separation that he had no history of or current ear trouble as applicable to tinnitus.  Moreover, the Veteran denied tinnitus until quite recently.  VA audiology consultations in October 2010 and December 2010 both were negative for tinnitus.  When examined in June 2012, the Veteran reported that he did not have tinnitus.  The examiner opined that tinnitus was less likely as not (less than 50% probability) caused by or a result of military noise exposure.  The rationale was that the Veteran denied tinnitus presently or in the past.  

Despite his initial denials of tinnitus, in a letter dated January 21, 2013, the Veteran described an incident in service of crawling next to an exploding canister when it discharged.  According to the Veteran, this caused constant, exasperating ringing in both ears for a prolonged period of time.  The Board notes that, even in this account, the tinnitus is not asserted to be present currently or at any time pertinent to the claim.  However, in a February 2013 VA Primary Care Note, the Veteran reported his complaint of current tinnitus.  It was also noted that he had been seen in audiology in August 2012 (Virtual VA record 02/20/2014).  

While the Veteran apparently has tinnitus currently, it did not become manifest to a degree of 10 percent within one year of service separation, and the Veteran's repeated denials of tinnitus weigh against a finding of continuity of symptomatology since service.  

Moreover, there is no competent or credible lay or medical evidence that purports to relate tinnitus to service.  The Board finds that relating a current diagnosis of tinnitus to remote noise exposure where, as here, there have been intervening periods without symptoms, is not capable of lay observation, but requires knowledge of the potential causes of tinnitus and the inherently medical question of how noise exposure in service may have contributed to bring about temporally remote onset of tinnitus.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed tinnitus and service.  

As the only competent evidence regarding the essential element of a nexus between the current tinnitus and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for tinnitus is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Foot Disorder

In a letter dated in January 2013, the Veteran stated that, during basic training, his flat feet caused constant pain and unnecessary discomfort.  He claims to have sustained blisters which would constantly bleed.  Once, while on a twelve-mile march with full packs, he had to be transported back to the dispensary in a Jeep.  Finally, he was issued special boots to accommodate the flat feet.  According to the Veteran, now that he is in his 70s, the lack of adequate support for his flat feet while in the service has negatively affected his legs and back.  

The service treatment records reveal that, when examined, accepted, and enrolled for service in December 1963, the Veteran's feet were found to be abnormal due to pes planus.  He was assigned a physical profile of L-2.  The L stands for lower extremities and the 2 indicates a medical condition or physical defect that may require some activity limitations.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The only complaint regarding the feet in service is an October 5, 1965, note which states: "This is a flat-footed young man complaining now of pain of (R) foot.  No [history] of injuries.  Disp. Orthopedics."  At the time of the service separation examination in January 1966, the Veteran's feet were normal and he reported no history of foot trouble.  

The Veteran was afforded a VA foot examination in July 2012.  The examiner found that the Veteran has bilateral pes planus.  The Veteran stated that his feet were flat when he got drafted.  He stated that he wore special shoes in the service which helped a little bit.  He reported that, over the course of his two years of service, he would get blisters and his feet, heels, and toes, and they would swell and he would have to be off duty.  He stated that, after the service, his feet have always bothered him.  

After reviewing the claims file, including the service treatment records, the examiner opined that pes planus clearly and unmistakably existed prior service was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury event or illness.  

Notwithstanding the examiner's wording, as the presumption of soundness does not attach, clear and unmistakable evidence is not required to rebut the presumption.  The Board reiterates that the presumption of soundness does not attach in this case because the examination upon entry to service noted the presence of pre-existing flat feet.  Under the circumstances, and for the reasons discussed below, the burden shifts to the Veteran to establish worsening of the pre-existing pes planus in service.  

The examiner supported his opinion that there was no aggravation by noting that the only complaint during service was development of blisters with training, which, according to the examiner, is a common problem for all.  The only record of treatment in service was in October 1965.  The examiner observed that this condition did not prevent the Veteran from working his entire adult life until retirement, noting that he still is able to work part time, by choice.  The examiner commented that the Veteran's complaints of knee pain and hip pain are not unusual for anyone seventy years old and cannot clearly be related to his flatfeet.  The examiner also opined that the complaint of numbness in the back of his upper right leg with driving is more consistent with a lumbar radiculopathy than flat feet.  The examiner noted that the Veteran currently ambulates with a non-antalgic gait and, though he clearly has flat feet, in the examiner's opinion, this has not been aggravated by his service beyond its natural progression.  

There is no medical opinion that purports to establish worsening of the Veteran's flat feet during service or to relate any current foot disability otherwise to service.  The Board finds that relating a current diagnosis of conditions also diagnosed with this Veteran, such as plantar fasciitis, or hallux valgus, to service, is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these conditions, and the inherently medical question of how acute symptomatology in service may have contributed to bring about remote foot disorders of different diagnoses than any noted in service.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between any claimed foot disorder and service.  

As the only competent evidence regarding the essential element of a nexus between a current foot disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a foot disorder, to include aggravation of pes planus, is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in October 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that, at the time of the June 2012 audiology examination, the Veteran did not have tinnitus; however, he apparently now has it.  The basis for the examiner's opinion was that there was no current disability.  In determining whether a new opinion is warranted, the Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (duty to assist required securing a medical opinion when there was a current diagnosis of tinnitus and lay evidence of tinnitus during and after service).  

The Board finds that the current case is distinguished from Charles as the Veteran's tinnitus had onset many years after service.  As discussed above, the Veteran denied tinnitus on several examinations and has only reported it recently.  The only evidence that suggests a relationship between tinnitus and service are the Veteran's assertions.  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the only evidence that the Veteran's tinnitus is related to his military service is his own conclusory generalized lay statement, unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus denied.

Service connection for a bilateral foot disorder, to include pes planus, is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


